United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3080
                       ___________________________

                           Scott Family Properties, LP

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Missouri Highways and Transportation Commission; Commissioner Gregg C.
   Smith; Commissioner Stephen R. Miller; Commissioner Michael B. Pace;
 Commissioner Mary E. Nelson; Commissioner John W. Briscoe; Commissioner
                           Michael T. Waters, Jr.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: January 12, 2017
                             Filed: January 31, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.

     Plaintiff Scott Family Properties (Scott Properties) sued defendant Missouri
Highways and Transportation Commission (MHTC) and its commissioners under
state and federal law. The district court dismissed the federal claims because they
were not ripe and also stated that it was dismissing all claims (including the federal
claims) on the merits. Scott Properties appeals. We vacate the order and remand to
the district court with directions to remand to state court.

       After MHTC built a sound wall in front of an office building owned by Scott
Properties, Scott Properties sued MHTC in state court for inverse condemnation
based on nuisance and violation of its state and federal constitutional rights. MHTC
removed the case to federal court where Scott Properties amended its complaint to
add the commissioners as defendants. The defendants then moved to dismiss Scott
Properties' claims under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The
district court dismissed all of the claims on the merits and also concluded that it
lacked jurisdiction over the federal claims because they were not ripe since Scott
Properties had not exhausted its state remedies. Scott Properties appeals, arguing in
part that the district court should have dismissed its federal claims without prejudice
for lack of subject matter jurisdiction and should have declined to exercise
supplemental jurisdiction over its state claims.

       We review the district court's grant of a motion to dismiss de novo. Sabri v.
Whittier All., 833 F.3d 995, 998 (8th Cir. 2016). We conclude the district court erred
here by addressing the merits of Scott Properties' claims without first determining
whether it had subject matter jurisdiction. See Steel Co. v. Citizens for a Better Env't,
523 U.S. 83, 94–95 (1998); Ashley v. U.S. Dep't of Interior, 408 F.3d 997, 1000 (8th
Cir. 2005). The district court determined that Scott Properties had not exhausted its
state remedies and that its federal claims were therefore not ripe. Scott Properties
does not challenge these rulings. Since the federal claims were not ripe, the district
court lacked jurisdiction over them. See Mo. Soybean Ass'n v. U.S. E.P.A., 289 F.3d
509, 513 (8th Cir. 2002) (per curiam).




                                          -2-
       A federal court may exercise supplemental jurisdiction over state claims if it
has original jurisdiction over at least one related claim. See 28 U.S.C. § 1367(a).
When a court lacks original federal jurisdiction, "this statute confers no discretion to
exercise supplemental jurisdiction over remaining state-law claims." Dakota, Minn.
& E.R.R. Corp. v. Schieffer, 715 F.3d 712, 713 (8th Cir. 2013) (per curiam). Because
the district court lacked original jurisdiction over Scott Properties' federal claims, it
should not have proceeded to exercise supplemental jurisdiction over the state claims.
See id. Since the court lacked jurisdiction, it should have remanded the claims to
state court. See 28 U.S.C. § 1447(c).

       For these reasons we vacate the dismissal order and return the case to the
district court with directions to remand it to state court.
                        ______________________________




                                          -3-